Exhibit 10.1
LICENSE AGREEMENT
This LICENSE AGREEMENT supersedes the license agreement having an effective date
of the 24th day of January, 2007 (the “FIRST EFFECTIVE DATE”), between BIOLASE
TECHNOLOGY, Inc. (hereinafter along with its AFFILIATES, referred to as
“BIOLASE”), located at 4 Cromwell, Irvine, California 92618 and The Procter &
Gamble Company (hereinafter along with its AFFILIATES, referred to as “P&G”)
located at One Procter & Gamble Plaza, Cincinnati, Ohio 45202. The license
agreement having the FIRST EFFECTIVE DATE is referred to hereafter as “PREVIOUS
AGREEMENT” and this LICENSE AGREEMENT is referred to hereafter as “SECOND
AGREEMENT”. P&G and BIOLASE may each be referred to as a “PARTY” and
collectively as the “PARTIES”. The SECOND AGREEMENT shall supersede the PREVIOUS
AGREEMENT.
Whereas, P&G is engaged in the business of developing, manufacturing, marketing,
distributing, selling and supporting a range of consumer products;
Whereas, BIOLASE is the owner or has certain rights in certain patents and
technology as is more particularly set out in Exhibit A; and further, as is more
particularly set out in Exhibit C;
Whereas, P&G and BIOLASE entered into a Letter Agreement (the “LETTER”) dated
June 28th, 2006 setting forth the general terms and conditions for the PREVIOUS
AGREEMENT;
Whereas, P&G wishes to obtain, and BIOLASE is willing to grant to P&G, an
exclusive license to the BIOLASE IP (as defined in Section 1.2) and BIOLASE
TECHNOLOGY (as defined in Section 1.5) according to the terms and conditions of
the SECOND AGREEMENT;
Whereas, BIOLASE will retain certain rights to the BIOLASE PATENTS and BIOLASE
TECHNOLOGY according to the terms and conditions of the SECOND AGREEMENT;
Whereas, P&G is the owner or has certain rights in certain patents and
technology as is more particularly set out in Exhibit F;
Whereas, BIOLASE wishes to obtain, and P&G is willing to grant to BIOLASE, an
exclusive license to the P&G IP (defined in section 1.14) according to the terms
and conditions of this SECOND AGREEMENT;
Whereas P&G will retain certain rights to the P&G IP according to the terms and
conditions of this SECOND AGREEMENT; and
Whereas the PARTIES mutually agree to terminate the PREVIOUS AGREEMENT subject
to the surviving provisions thereof.
 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 



--------------------------------------------------------------------------------



 



Now, therefore, in consideration of the foregoing and other mutual promises
hereinafter set forth and for other good and valuable consideration, the PARTIES
hereto agree as follows:

1.  
DEFINITIONS

  1.1  
“AFFILIATE” means any corporation, limited liability company or other legal
entity which directly or indirectly controls, is controlled by, or is under
common control with P&G or BIOLASE, including any successor or assign of such an
entity. “CONTROL”, with respect to an AFFILIATE, shall mean the direct or
indirect ownership of at least fifty percent (50%) of (i) the income, (ii) the
outstanding shares on a fully diluted basis or other voting rights of the
subject entity to elect directors, or if not meeting the preceding, any entity
owned or controlled by or owning or controlling at the maximum control or
ownership right permitted in the country where such entity exists, or (iii) such
other arrangement as constitutes the direct or indirect ability to direct the
management, affairs or actions of such entity.

  1.2  
“BIOLASE INTELLECTUAL PROPERTY” (BIOLASE IP) means all present and future:
inventions, whether or not patentable; BIOLASE PATENTS; copyrights; trade
secrets; and any other rights or information or materials within the P&G FIELDS
OF USE, whether confidential or not, owned by BIOLASE or in which BIOLASE has a
transferable or LICENSABLE INTEREST.

  1.3  
“BIOLASE PATENTS” means those present and future patents and patent applications
within the P&G FIELDS OF USE or within the BIOLASE TECHNOLOGY or the BIOLASE
RETAINED FIELD to the extent permitted under Section 2.4 of this AGREEMENT,
including but not limited to: i) the patents listed in Exhibits A and C, and any
parent applications, continuations, continuations-in-part, divisionals,
re-exams, reissues thereof, ii) any subsequent patents or patent applications
having applicability in the P&G FIELDS OF USE in which BIOLASE has ownership or
has a transferable or LICENSABLE INTEREST, and iii) any foreign equivalents of
the foregoing

  1.4  
“BIOLASE RETAINED FIELD” means any and all fields of use and products which are
(a) currently, meaning as of the EFFECTIVE DATE, marketed by BIOLASE; and
(b) other fields of use and products intended to be used primarily in ****.
BIOLASE shall also retain all rights to the BIOLASE IP and BIOLASE TECHNOLOGY
that are outside the P&G FIELDS OF USE. BIOLASE shall also retain all rights to
products that revert to BIOLASE as provided herein.

The BIOLASE RETAINED FIELD also includes any and all fields of use which are
primarily administered by ****.
The BIOLASE RETAINED FIELD also includes products, methods, applications and
services directly or indirectly using ****.
The BIOLASE RETAINED FIELD is applicable to products and methods ****. For the
avoidance of doubt, products, methods, applications and services within the
PRIMARY P&G FIELD OF USE that relate to “(ii)”, “(iii)”, “(iv)”, “(v)”, “(vi)”,
and “(vii)” herein are not part of the BIOLASE RETAINED FIELD and are
specifically included in the PRIMARY P&G FIELD OF USE.
 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

2



--------------------------------------------------------------------------------



 



For the avoidance of doubt, the BIOLASE RETAINED FIELD includes the Waterlase,
the Waterlase MD, the DioLase Plus, the LaserSmile, the Oculase, all related
consumables, accessories and related products, methods and all future
generations and product line extensions of the aforementioned products.
The BIOLASE RETAINED FIELD specifically excludes the PRIMARY P&G FIELD OF USE,
as defined below and specifically excludes BIOLASE PRODUCT as defined below.

  1.5  
“BIOLASE TECHNOLOGY” means any present or future information or materials,
whether confidential or not, in the possession of BIOLASE, including know-how,
developments, concepts, technical knowledge, expertise, skill, practice,
analytical methodology, clinical data, manufacturing knowledge, drawings,
specifications, processes, techniques, samples, specimens, prototypes, designs,
research and development results, safety and efficacy data, and other technical
and scientific information reasonably useful or helpful to P&G for the
development and marketing of product(s) within the P&G FIELDS OF USE.

  1.6  
“IMPROVEMENTS” shall mean any and all technology or intellectual property rights
in and to any update, modification, customization, translation, upgrade,
improvement, enhancement and/or derivative work whether or not developed under a
JDA or SERVICES agreement between the PARTIES.

  1.7  
“LICENSABLE INTEREST” shall mean any licensable interest, whether or not
royalty-bearing, that exists prior to the EFFECTIVE DATE, or that is licensed by
BIOLASE from any third party after the EFFECTIVE DATE.

  1.8  
“NET OUTSIDE SALES” (NOS) means gross sales to customers (i.e., list price
multiplied by total units shipped) less all insurance, duties and sales or value
added tax actually paid and less all consumer and trade discounts and
allowances, including, without limitation, quantity discounts, returns, listing
fees, free goods, contests and offers, cash discounts and all other payments to
consumers and trade. All deductions to sales will be specific to sales activity
for the product.

  1.9  
“P&G PRODUCT” shall mean any method, system, product, device or machine (or
component thereof), accessory, consumable, composition, compound, ingredient,
application, formulation, material, or combinations thereof in the P&G FIELDS OF
USE, or within the BIOLASE RETAINED FIELD to the extent permitted under
Section 2.4 of this SECOND AGREEMENT, and which, but for the right and license
granted herein, would infringe or cause the inducement of an infringement or
contribute to or induce the infringement of one or more valid and enforceable
claims of one or more BIOLASE PATENTS irrespective of the country of grant or
pendency; and/or uses any or all of BIOLASE IP.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

3



--------------------------------------------------------------------------------



 



For the avoidance of doubt, any accessory, component, consumable, or ****
composition that would contribute to or induce the infringement of one or more
valid and enforceable claims of a BIOLASE PATENT shall be considered a P&G
PRODUCT hereunder. For example, if a valid and enforceable granted BIOLASE
PATENT claim reads upon the combination of ****, both **** are P&G PRODUCTS
hereunder to the extent the **** induces or contributes to the infringement of
the granted, valid and enforceable BIOLASE PATENT claim. For example, if a valid
and enforceable granted BIOLASE PATENT claim reads upon ****, both are P&G
PRODUCTS hereunder.
However, if the valid and enforceable granted BIOLASE PATENT claim reads upon
the ****, then **** is not a P&G PRODUCT. Further, if **** may be sold or used
with **** is still not a P&G PRODUCT. For example, if the valid and enforceable
granted BIOLASE PATENT claim reads upon ****, then **** is not a P&G PRODUCT.
Further, if **** may be sold or used with the ****, the **** is still not a P&G
PRODUCT.

  1.10  
“P&G FIELDS OF USE” means, being applicable to ****, including the PRIMARY P&G
FIELD OF USE, and applications relating to or associated with ****. The P&G
FIELDS OF USE excludes the BIOLASE RETAINED FIELD. The P&G FIELDS OF USE also
excludes the ****, unless P&G exercises its option to add the ****to the PRIMARY
P&G FIELD OF USE.

  1.11  
“PRIMARY P&G FIELD OF USE” means ****. The PRIMARY P&G FIELD OF USE specifically
excludes the BIOLASE RETAINED FIELD.

  1.12  
“QUARTER” means any one of the following four (4) time periods within a calendar
year: i) January, February, and March (“JFM”); ii) April, May, and June (“AMJ”);
iii) July, August and September (“JAS”); and iv) October, November, and December
(“OND”).
    1.13  
“BIOLASE FIELD OF USE” means ****.

  1.14  
“P&G INTELLECTUAL PROPERTY” (P&G IP) means P&G PATENTS; trade secrets; clinical
results; know how relevant to **** which is owned by P&G and available to
license to BIOLASE.

  1.15  
“P&G PATENTS” means (1) those patents and patent applications listed in Exhibit
F, (2) any continuations, continuations-in-part, divisionals, re-exams, reissues
thereof, and (3) any foreign equivalents of the foregoing.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

4



--------------------------------------------------------------------------------



 



  1.16  
“P&G RETAINED FIELD” means any and all ****. P&G will also retain all rights to
P&G IP outside the BIOLASE FIELD OF USE.

  1.17  
“BIOLASE PRODUCT” shall mean any method; system; product; device; machine (or
component thereof); accessory; consumable; composition (e.g. rinse, dentifrice);
compound; ingredient; application; formulation; material; or combinations
thereof in the BIOLASE FIELD OF USE, and which, but for the right and license
granted herein, would infringe or cause the inducement of an infringement or
contribute to the infringement of one or more valid and enforceable claims of
one or more P&G PATENTS irrespective of the country of grant or pendency; and/or
uses any or all of P&G IP. For avoidance of doubt, BIOLASE PRODUCT shall include
the following: ****. For the avoidance of doubt, ****.

  1.18  
“PREVIOUS AGREEMENT” means the AGREEMENT entered into between the PARTIES having
an effective date of January 24, 2007.

  1.19  
“FIRST EFFECTIVE DATE” means the effective date of the PREVIOUS AGREEMENT, i.e.
January 24, 2007.

  1.20  
“PREVIOUSLY PAID QUARTERLY PAYMENTS” means the **** ($****) by P&G to BIOLASE
per section 4.1 of the PREVIOUS AGREEMENT.

  1.21  
“LARGE SCALE COMMERCIAL DISTRIBUTION” means distribution of a P&G PRODUCT or a
BIOLASE PRODUCT that is offered for sale on a scale relatively consistent to
other new products launched by the respective company.

2.  
LICENSE GRANTS

  2.1  
License Grant to P&G. BIOLASE hereby grants to P&G an exclusive (even as to
BIOLASE), worldwide, transferable, right and license under all BIOLASE IP and
BIOLASE TECHNOLOGY within the P&G FIELDS OF USE, with rights to sub-license, to
make and have made, use, import, export, sell, have sold, and offer for sale P&G
PRODUCTS anywhere in the world.

  2.2  
Conversion to Non-Exclusive License. P&G may, in its sole discretion, convert,
at **** from the FIRST EFFECTIVE DATE of the PREVIOUS AGREEMENT, its exclusive
license(s) under this SECOND AGREEMENT to non-exclusive license(s).

  2.2.1  
In the event the exclusive license is converted to a non-exclusive license under
any of the provisions of this SECOND AGREEMENT, the royalty rates shall remain
as agreed to herein (at ****). However, if BIOLASE enters into a nonexclusive
license with a third party at more favorable terms than that granted to P&G,
BIOLASE will offer the same terms to P&G, which P&G may accept at its sole
discretion. For example, if BIOLASE grants a third party rights at a lower
royalty rate than that applicable to P&G, P&G will be offered the opportunity to
convert its royalty rate to the lower royalty rate granted to such third party,
with such lower rate to take effect upon execution of such third party
agreement.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

5



--------------------------------------------------------------------------------



 



  2.2.2  
P&G’s option to take exclusive control of prosecution and litigation of BIOLASE
PATENTS under 6.1 and 7.3-7.7 will terminate in the event that the exclusive
license is converted to a non-exclusive license.

  2.2.3  
Should the license from BIOLASE to P&G revert to a non-exclusive license,
BIOLASE will notify P&G in writing of the commencement of any third party
discussions and/or negotiations regarding BIOLASE IP. Upon receipt of
notification from BIOLASE, P&G will have **** to resume exclusivity payments as
described in section 4.2.1. If P&G resumes payments as described in section
4.2.1, then the license from BIOLASE to P&G of BIOLASE IP will revert from
non-exclusive to an exclusive license.

  2.3  
P&G hereby grants to BIOLASE an exclusive (even as to P&G), worldwide,
non-transferable, revocable, right and license under P&G IP within the BIOLASE
FIELD OF USE, with rights to make and have made, use, import, export, sell, and
offer for sale BIOLASE PRODUCTS anywhere in the world.

  2.4  
Unless otherwise agreed to in writing between the PARTIES, if, three years have
lapsed from the EFFECTIVE DATE of this SECOND AGREEMENT, and BIOLASE has not
implemented a LARGE SCALE COMMERCIAL DISTRIBUTION of a BIOLASE PRODUCT, then the
exclusive license to P&G IP will revert to a non-exclusive license.

  2.5  
No Other Licenses Granted to BIOLASE. The licenses granted BIOLASE under this
SECOND AGREEMENT are limited to those specifically set forth in Section 2.3.
Nothing in this SECOND AGREEMENT will be construed to grant BIOLASE any rights
or licenses to any other patent, technical information, know-how, or other
intellectual property of P&G. All rights not specifically granted to BIOLASE are
reserved by P&G.

  2.6  
No Other Licenses Granted to P&G. The licenses granted P&G under this SECOND
AGREEMENT are limited to those specifically set forth in Section 2.1. Nothing in
this SECOND AGREEMENT will be construed to grant P&G any rights or licenses to
any other patent, technical information, know-how, or other intellectual
property of BIOLASE. All rights not specifically granted to P&G are reserved by
BIOLASE.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

6



--------------------------------------------------------------------------------



 



3.  
TECHNOLOGY TRANSFER

  3.1  
Licensed BIOLASE TECHNOLOGY and BIOLASE IP Related to the PRIMARY P&G FIELD OF
USE. Upon reasonable written (including electronically) request by P&G, BIOLASE
will share or transfer to P&G, relevant aspects of the BIOLASE TECHNOLOGY and
BIOLASE IP licensed to P&G in the PRIMARY P&G FIELD OF USE, including, the
patent applications for the BIOLASE PATENTS in Exhibit A and related patent
prosecution information, including conception and reduction to practice
information, and will reasonably make available to P&G for consultation those
BIOLASE employees with substantive knowledge regarding the application of
BIOLASE TECHNOLOGY and BIOLASE IP in the PRIMARY P&G FIELD OF USE; provided,
however, that BIOLASE will not be required to provide more than **** of such
consultation time per quarter to P&G and no more than **** in four ****
consecutive calendar quarters. P&G and BIOLASE will appoint technical and patent
liaisons who will serve as designated points of contact to develop and
coordinate a timely process that is not overly burdensome for BIOLASE to
effectuate said sharing of BIOLASE TECHNOLOGY and BIOLASE IP in the event P&G
provides BIOLASE with a reasonable written request hereunder.

  3.1.1  
In the event that such consultation leads P&G to determine that direct
involvement of BIOLASE employees and R&D resources will be beneficial to the
development of products using the BIOLASE TECHNOLOGY, P&G and BIOLASE may also
enter into a joint development agreement (“JDA”), or other agreement, pursuant
to which BIOLASE will provide P&G with the specified testing, research,
development, prototyping, production, manufacturing services or other assistance
requested by P&G, to test, develop, produce and manufacture prototype P&G
PRODUCTS and such other products using the BIOLASE TECHNOLOGY as P&G may request
(“SERVICES”).

As applicable, the PARTIES will meet at least annually to review progress on
specific development projects within the P&G FIELDS OF USE.

  3.2  
Licensed BIOLASE TECHNOLOGY and BIOLASE IP in P&G FIELDS OF USE (excluding the
PRIMARY P&G FIELD OF USE). Upon reasonable written request from P&G, BIOLASE
will share the information reasonably necessary for P&G to determine whether P&G
has an interest in developing and commercializing a BIOLASE TECHNOLOGY or
BIOLASE IP within the P&G FIELDS OF USE (excluding the PRIMARY P&G FIELD OF
USE). Should P&G have an interest in evaluating or commercializing BIOLASE
TECHNOLOGY or BIOLASE IP disclosed under this Section 3.2, BIOLASE shall
disclose information to P&G which is reasonably related to P&G’s interest
(including development and manufacturing information), within a commercially
reasonable period of time of P&G’s request to BIOLASE.

  3.3  
Licensed P&G IP in the BIOLASE FIELD OF USE. P&G shall share or transfer to
BIOLASE, relevant aspects of the P&G IP licensed to BIOLASE in the BIOLASE FIELD
OF USE. P&G will reasonably make available to BIOLASE not more than **** with
substantive knowledge regarding the application of P&G IP in the BIOLASE FIELD
OF USE. P&G will provide the information in a one time workshop format which
will be at least one day but not more than **** and will not be more than ****
in total. Said one time workshop will occur within **** of the SIGNING DATE of
this SECOND AGREEMENT. P&G and BIOLASE agree to negotiate in good faith a
request made by BIOLASE to P&G for additional transferring or sharing related to
this section 3.3. For the purposes of clarity P&G is not obligated to provide
the requested additional assistance and may ultimately refuse to provide such
additional assistance.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

7



--------------------------------------------------------------------------------



 



4.  
PAYMENTS

  4.1  
Milestone Payments for First P&G Product and Second P&G Product

  4.1.1  
First Product Shipment Payment. P&G shall pay BIOLASE a product launch milestone
payment in the amount of **** ($****) on the terms and subject to the conditions
set forth here below (the “FIRST PRODUCT SHIPMENT PAYMENT”).

  4.1.1.1  
The FIRST PRODUCT SHIPMENT PAYMENT shall be due ****.

  4.1.1.2  
Payments made under this Section 4.1.1 are non-refundable except as otherwise
provided herein. For the sake of clarity, BIOLASE will be entitled to only one
FIRST PRODUCT SHIPMENT PAYMENT and under no circumstance will there be another
FIRST PRODUCT SHIPMENT PAYMENT.

  4.1.2.  
Second Product Shipment Payment. P&G shall pay BIOLASE a second product launch
milestone payment in the amount of **** ($****) on the terms and subject to the
conditions set forth here below (the “SECOND PRODUCT SHIPMENT PAYMENT”).

  4.1.2.1  
The SECOND PRODUCT SHIPMENT PAYMENT shall be due ****.
    4.1.2.2  
The SECOND PRODUCT SHIPMENT PAYMENT will be treated as prepaid royalties to be
deducted from any subsequent ROYALTY PAYMENTS owed under this SECOND AGREEMENT.
The second P&G PRODUCT will not include cosmetic changes or minor improvements
(refreshes) which do not fundamentally change the benefit delivered by the first
P&G PRODUCT. The second P&G PRODUCT is one that is largely unique and different
from the first P&G PRODUCT. For the avoidance of doubt, some non-limiting
examples of a P&G PRODUCT that does not differ significantly from the first P&G
PRODUCT are P&G PRODUCTS that incorporate only packaging changes; artwork
changes; bonus packs; marketing promotions; changes to the size, color or shape
of the P&G PRODUCT; the addition or elimination of minor excipients, and
combinations thereof. Payments made under this Section 4.1.2 are non-refundable
except as otherwise provided herein. For the sake of clarity, BIOLASE shall be
entitled to only one SECOND PRODUCT SHIPMENT PAYMENT and under no circumstance
will there be another SECOND PRODUCT SHIPMENT PAYMENT. For the sake of clarity
and to serve as an example, if a first P&G PRODUCT ****. Further, if a first P&G
PRODUCT ****.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

8



--------------------------------------------------------------------------------



 



  4.1.3.  
For the sake of clarity, in no circumstance will there be a third product
shipment payment.

  4.2  
Quarterly Payments: P&G will allow BIOLASE to remove a sum of **** ($****) per
QUARTER, hereafter “P&G QUARTERLY PAYMENTS” from the PREVIOUSLY PAID QUARTERLY
PAYMENTS.

  4.2.1  
Upon the conclusion of **** after the EFFECTIVE DATE of this SECOND AGREEMENT,
the exclusive license granted to P&G by BIOLASE under section 2.1 shall revert
to a non-exclusive license unless P&G pays to BIOLASE a QUARTERLY payment of
**** ($****).

  4.2.2.  
Because the EFFECTIVE DATE of this SECOND AGREEMENT is retroactive to January 1,
2009, BIOLASE will have the option to remove **** P&G QUARTERLY PAYMENTS from
the PREVIOUSLY PAID QUARTERLY PAYMENTS within **** of this SECOND AGREEMENT.
Again for clarity, the P&G QUARTERLY PAYMENTS shall be deducted from the prepaid
royalties of the PREVIOUSLY PAID QUARTERLY PAYMENTS made by P&G to BIOLASE.

  4.3  
In consideration for the license to P&G IP, BIOLASE will make royalty payments
(the “BIOLASE ROYALTY PAYMENTS”) to P&G based on **** of BIOLASE PRODUCTS. The
BIOLASE ROYALTY PAYMENTS shall be equal to ****.

  4.4  
Royalty Payments on Product Sales

  4.4.1  
A PARTY will make royalty payments (the “ROYALTY PAYMENTS”) to the other PARTY
based on ****of such P&G PRODUCTS or BIOLASE PRODUCTS. The ROYALTY PAYMENT shall
be equal to the ****.

  4.4.2  
The royalty rate shall be **** if the P&G PRODUCT is in a **** product category
where P&G currently markets products **** (see D for a non-exhaustive list). For
the avoidance of doubt, a **** shall be considered a product category where ****
and shall be only subject to a **** royalty in the event a royalty is
applicable. The royalty rate shall be **** if the P&G PRODUCT is in a product
category where ****. The **** shall not trigger a **** royalty. Further, using
**** will not trigger a **** royalty. For the avoidance of doubt, ****, then a
****or **** that **** would be considered a product in a category where ****.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

9



--------------------------------------------------------------------------------



 



  4.4.3  
The royalty rate shall be **** for BIOLASE PRODUCTS.

  4.4.4  
The amount of ROYALTY PAYMENTS due shall be calculated on a **** basis from the
date of **** of P&G PRODUCT or BIOLASE PRODUCT in such country. ROYALTY PAYMENTS
will only be due for sales in those countries where (1) commercial sale of a P&G
PRODUCT (as defined in Section 1.9) is covered by one or more **** claims; or
(2) commercial sale of a BIOLASE PRODUCT (as defined in Section 1.17) occurs.
ROYALTY PAYMENTS will be paid on a QUARTERLY basis and will be due on the ****
of the subject QUARTER. A PARTY may elect to combine ROYALTY PAYMENTS into a
single payment mechanism (e.g., a single wire transfer).

  4.4.5  
If a P&G PRODUCT is launched after the expiration of **** from the EFFECTIVE
DATE of this SECOND AGREEMENT, **** will be applied as pre-paid royalties from
the PREVIOUSLY PAID QUARTERLY PAYMENTS.

  4.4.6  
If a P&G PRODUCT is launched before the expiration of **** from the EFFECTIVE
DATE of this SECOND AGREEMENT, the amount of money remaining in the PREVIOUSLY
PAID QUARTERLY PAYMENTS to be applied as pre-paid royalties will be ****.

  4.5  
P&G Sublicenses to Third Parties

  4.5.1  
Sublicenses Comprising Only BIOLASE PATENTS. To the extent that P&G would have
owed ROYALTY PAYMENTS for a P&G PRODUCT under this SECOND AGREEMENT,
sub-licenses (comprising only BIOLASE PATENTS) from P&G to third parties will
bear the same royalty rate as if P&G had made the sale. Thus, P&G agrees that
the net effect of the sub-license (comprising only BIOLASE PATENTS) to third
parties will not deprive BIOLASE of ROYALTY PAYMENTS.

  4.5.2  
Sublicenses Comprising BIOLASE PATENTS and P&G Intellectual Property. In the
event P&G enters any agreement with a third party that includes P&G intellectual
property and a grant under BIOLASE PATENTS as part of that agreement, wherein
said grant to such third party to sell products under BIOLASE PATENTS and said
sale would have been subject to ROYALTY PAYMENTS by P&G to BIOLASE if P&G were
selling such products, P&G and BIOLASE will mutually agree to ****, and P&G will
pay **** to BIOLASE. For example, if P&G elected to license a third party rights
under both BIOLASE PATENTS and P&G intellectual property, and **** obligated the
third party to pay P&G **** to maintain such license then BIOLASE would receive
a ****.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

10



--------------------------------------------------------------------------------



 



  4.5.2.1  
The ****under this Section 4.5.2.1 will be ****. It is foreseeable that BIOLASE,
only as applicable to this Section 4.5.2.1 may receive **** compensation,
according to ****, for BIOLASE PATENTS than they otherwise would have under this
SECOND AGREEMENT. In no event, however, will the **** owed to BIOLASE exceed the
equivalent of a ****ROYALTY PAYMENT, as would otherwise be applicable under this
SECOND AGREEMENT.

  4.6  
BIOLASE’s right to have made

  4.6.1  
If BIOLASE requires the use of a third party(ies) to have BIOLASE PRODUCTS made,
BIOLASE will establish a confidentiality agreement with the third party(ies).

  4.6.1.1  
The confidentiality agreement of section 4.6.1 will be at least as restrictive
as the confidentiality requirements of this SECOND AGREEMENT, including the
obligation of confidentiality beyond the termination of this SECOND AGREEMENT
and/or the confidentiality agreement of section 4.6.1; and

  4.6.1.2  
said confidentiality agreement will explicitly name P&G as an intended
third-party beneficiary with all legal rights associated thereto to enforce said
confidentiality agreement.

  4.7  
A PARTY will deliver to the other PARTY a written report of all NOS of P&G
PRODUCTS or BIOLASE PRODUCTS by country, in all countries where royalty payments
are due on P&G PRODUCTS or BIOLASE PRODUCTS sold, the applicable royalty rate,
the amount of earned royalty, and the calculation of the ROYALTY PAYMENT due to
the P&G or BIOLASE after deduction of the current total amount of payments
hereunder that ****. Said royalty report will be delivered by P&G or BIOLASE
within **** of the last day of the QUARTER in which they are earned.

  4.8  
P&G and BIOLASE will keep accurate and complete records for P&G PRODUCTS or
BIOLASE PRODUCTS marketed pursuant to this SECOND AGREEMENT of: (i) its
calculation of NOS for P&G PRODUCTS or BIOLASE PRODUCTS (as defined herein); and
(ii) all royalties paid and payable hereunder (hereinafter such reports will
collectively be referred to as “SALES AND ROYALTY RECORDS”). Such SALES AND
ROYALTY RECORDS will be kept with sufficient detail to enable an independent
auditor to verify such figures and to calculate NOS and total royalties paid and
payable hereunder and will be retained for the TERM and for at least ****
subsequent to expiration of the TERM or termination.

  4.9  
All payments due to P&G or BIOLASE under this Article will be made in U.S.
Dollars via wire transfer to an account designated by P&G or BIOLASE. The
sending PARTY will notify the receiving PARTY as indicated below prior to
sending any such wire transfers.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

11



--------------------------------------------------------------------------------



 



  4.10  
Any SALES AND ROYALTY RECORD(S) and notification of any wire transfer(s) by P&G
will be delivered to: BIOLASE TECHNOLOGY, Inc., 4 Cromwell, Irvine CA 92618,
attention Richard Harrison, Chief Financial Officer and Secretary, or to his
designee or successor.

  4.11  
Any SALES AND ROYALTY RECORD(S) and notification of any wire transfer(s) by
BIOLASE will be delivered to: The Procter and Gamble Company, One Procter &
Gamble Plaza, Cincinnati, Ohio 45202, attention Meg McCann.

  4.12  
At any time prior to the expiration of **** following the end of any calendar
year, a PARTY will have the right to audit the other PARTY’s SALES AND ROYALTY
RECORDS relative to this SECOND AGREEMENT, said auditor being independent,
having no past relationship with either PARTY. The purpose of such audit will be
to verify the calculation of gross sales for such year, NOS for such year and
the royalties paid and payable hereunder for such year. A PARTY will provide at
least **** advance written notice before each such audit. The audited PARTY will
cooperate in such audit by allowing the other PARTY access (during audited
PARTY’s normal business hours at the locations where such SALES AND ROYALTY
RECORDS are kept) solely to the audited PARTY’s SALES AND ROYALTY RECORDS. Upon
request by audited PARTY, the auditor may be required, as a condition of being
granted access to PARTY’s SALES AND ROYALTY RECORDS hereunder, to agree to
maintain any information reviewed (including, but not limited to the AUDITOR’S
REPORTS (defined in Section 4.13) submitted to the PARTIES pursuant to 4.13
below) in confidence. Notwithstanding anything herein to the contrary, a PARTY
may only cause an audit once in any calendar year and only once with respect to
each calendar year.

  4.13  
At the conclusion of the auditor’s audit pursuant to Section 4.12 above, the
auditor will submit a written report (herein “AUDITOR’S REPORT”) to the PARTIES
setting forth the auditor’s findings with respect to the correct gross sales,
NOS and total royalties paid and payable for the quarter(s) in question. If the
AUDITOR’S REPORT results in findings as to gross sales, NOS or royalties which
are different from those originally reported or paid by the audited PARTY, then
the AUDITOR’S REPORT will include a reconciliation of the original figures with
those found to be correct by the auditor and the source of such difference(s).
The AUDITOR’S REPORT and its content will be treated as confidential pursuant to
Section 12. If there is no challenge to the AUDITOR’S REPORT within **** after
receipt of the report by the audited PARTY, and the AUDITOR’S REPORT shows an
underpayment of royalties, then the audited PARTY will pay to the other PARTY
within **** of expiration of the thirty day challenge period an amount
sufficient to remedy the amount of any under reporting or underpayment of
royalties found by the auditor plus interest calculated at the then current
prime rate from the date such payment is due. If the AUDITOR’S REPORT shows an
overpayment of royalties, such overpayment will be creditable against any future
royalties payable in subsequent royalty periods. The cost and expense of any
audit conducted hereunder will be borne by the PARTY requesting the audit unless
the AUDITOR’S REPORT finds an error in requesting PARTY’s favor of at least ****
of the royalties originally paid by the audited PARTY, in which case the audited
PARTY will bear such cost and expense, subject to the outcome of the audit
dispute resolution process specified in following section.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

12



--------------------------------------------------------------------------------



 



  4.14  
The PARTIES agree to work together with the auditor in good faith to resolve any
disputes arising out of or relating to the numbers verified and the results
reported in an AUDITOR’S REPORT in a timely, professional and non-adversarial
manner. If the PARTIES and the auditor cannot so resolve a dispute, then either
PARTY may submit such dispute for binding arbitration (hereinafter referred to
as “ROYALTY ARBITRATION”) to a panel of three (3) arbitrators. Such ROYALTY
ARBITRATION will be conducted in Cincinnati, Ohio, if brought by BIOLASE and in
Irvine, California if brought by P&G. The arbitrators will be selected and the
arbitration will be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association except that the only issue for
arbitration in the ROYALTY ARBITRATION will be the accuracy of the reporting and
calculation of the values for gross sales, NOS, and royalties paid and payable
hereunder. The arbitrators will not have power to add to, subtract from or
modify any of the terms or conditions of this SECOND AGREEMENT. Any award
rendered in such arbitration may be enforced by either PARTY in the courts of
the State of New York, to whose jurisdiction each PARTY hereby irrevocably
consents and submits for such purpose. Each PARTY will bear its own expense
associated with the ROYALTY ARBITRATION. The losing party will bear the cost of
the arbitration itself and will also be required to pay the other party’s
attorneys’ fees associated with the ROYALTY ARBITRATION. In the event that the
outcome of the arbitration is such that there is not a clear losing party, then
the PARTIES agree to share the costs for the arbitration in a manner consistent
with the decision of the arbitrators.

  4.15  
Withholding by P&G. If a law or regulation of any country in which P&G PRODUCTS
are sold requires withholding of taxes of any type, levies or other charges with
respect to any amounts payable hereunder to BIOLASE, P&G will promptly pay such
tax, levy or charge for and on behalf of BIOLASE to the proper governmental
authority, and will promptly furnish BIOLASE with receipt of such payment. P&G
will have the right to deduct any such tax, levy or charge actually paid from
payment due BIOLASE or be promptly reimbursed by BIOLASE if no further payments
are due BIOLASE. P&G agrees to assist BIOLASE in claiming exemption from such
deductions or withholdings under double taxation or similar agreement or treaty
from time to time in force and will use reasonable efforts to minimize the
amount required to be so withheld or deducted.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

13



--------------------------------------------------------------------------------



 



  4.16  
Withholding by BIOLASE. If a law or regulation of any country in which BIOLASE
PRODUCTS are sold requires withholding of taxes of any type, levies or other
charges with respect to any amounts payable hereunder to P&G, BIOLASE will
promptly pay such tax, levy or charge for and on behalf of P&G to the proper
governmental authority, and will promptly furnish P&G with receipt of such
payment. BIOLASE will have the right to deduct any such tax, levy or charge
actually paid from payment due P&G or be promptly reimbursed by P&G if no
further payments are due P&G. BIOLASE agrees to assist P&G in claiming exemption
from such deductions or withholdings under double taxation or similar agreement
or treaty from time to time in force and will use reasonable efforts to minimize
the amount required to be so withheld or deducted.

  4.17  
Payment Due Dates. Any payment due under this SECOND AGREEMENT will be paid
within **** of its due date. In the event the payor does not make the payment in
full by the **** after the due date, the payee will be entitled to interest in
the amount of **** on any unpaid amount, from **** following the due date until
such time as the payor pays the payee the amount owed.

  4.18  
No more than **** after the launch of a BIOLASE PRODUCT, BIOLASE will provide to
P&G consumer learnings, understandings, consumer feedback, sales data, and the
like. BIOLASE and P&G may, but are not required to, work on said consumer
learnings, understanding, consumer feedback, sales data, and the like jointly
and again at ****.

5.  
INTELLECTUAL PROPERTY OWNERSHIP

  5.1  
Background Intellectual Property. All IP developed, conceived or reduced to
practice prior to the EFFECTIVE DATE of this SECOND AGREEMENT will continue to
be owned by the respective PARTY that developed, conceived or reduced it to
practice.

  5.2  
Ownership by P&G. P&G will continue to own P&G IP, and, except as set forth
herein in section 2.3, no other rights or licenses to the P&G IP will be granted
to BIOLASE.

  5.3  
All IMPROVEMENTS made solely by P&G (P&G IMPROVEMENTS) will be owned and
retained by P&G, including IMPROVEMENTS to BIOLASE TECHNOLOGY invented or
developed solely by P&G. Further, IMPROVEMENTS made solely by P&G, including
patent applications comprising only such IMPROVEMENTS, are not subject to this
SECOND AGREEMENT.

  5.4  
Ownership by BIOLASE. BIOLASE will continue to own BIOLASE TECHNOLOGY and
BIOLASE IP and, except as set forth herein, no other rights or licenses to the
BIOLASE TECHNOLOGY or BIOLASE IP will be granted to P&G, and BIOLASE will own
any IMPROVEMENTS that BIOLASE solely develops (BIOLASE IMPROVEMENTS), conceives
or reduces to practice. Where the BIOLASE IMPROVEMENTS are to the BIOLASE
PATENTS, such BIOLASE IMPROVEMENTS will be licensed to P&G in accordance with
the terms of this SECOND AGREEMENT.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

14



--------------------------------------------------------------------------------



 



  5.5  
Joint Ownership. The PARTIES will jointly own any IP that is jointly conceived
under this SECOND AGREEMENT.

  5.6  
Pursuant to Section 3.1.1 above, the PARTIES may agree to enter into a JDA or
SERVICES agreement. Terms and conditions for a JDA or SERVICES agreement will be
agreed to at the time P&G and BIOLASE mutually agree to enter into such an
arrangement.

6.  
PREPARATION AND PROSECUTION OF PATENT APPLICATIONS AND PATENT COSTS

  6.1  
Licensed BIOLASE PATENTS of Exhibit A. From the FIRST EFFECTIVE DATE of the
PREVIOUS AGREEMENT and written notification from P&G, P&G will have the right,
but not the obligation, to take control of the BIOLASE PATENTS listed in
Exhibit A and patent applications comprising BIOLASE IMPROVEMENTS in the PRIMARY
P&G FIELD OF USE and P&G/BIOLASE joint IMPROVEMENTS in the PRIMARY P&G FIELD OF
USE. P&G’s right to take control as discussed above in this Section 6.1 will
mean to have sole responsibility and decision making authority for the
preparation, filing (including the filing of continuations,
continuations-in-part, divisionals, reissues, and reexaminations), prosecution,
and maintenance of the BIOLASE PATENTS listed in Exhibit A. P&G will pay all
costs and expenses associated with said control in the event and to the extent
P&G exercises its right to take control of one or more BIOLASE PATENTS
hereunder. BIOLASE will cooperate with P&G, including giving P&G power of
attorney and changing the correspondence address to P&G’s address.

  6.1.1  
In the event that P&G takes control of a BIOLASE PATENT and decides not to
prosecute or maintain said BIOLASE PATENT in any particular country (including
the United States), BIOLASE may take back control of that patent or application
in which event BIOLASE will be responsible for all costs and expenses associated
with the said BIOLASE PATENT, including costs and expenses associated with the
prosecution and maintenance of said patent.

  6.1.1.1  
In the event P&G elects not to prosecute or maintain a BIOLASE PATENT that P&G
has taken control of, P&G will provide BIOLASE with at least **** advance
written notice of such decision. P&G’s written notice will be done in a good
faith manner which reasonably provides BIOLASE with at **** to continue with
prosecution or maintenance of that BIOLASE PATENT. In the event that BIOLASE
takes control of a BIOLASE PATENT under Sections 6.1.1, such change in control
will have no effect on P&G’s payment obligations under Section 4 and said
BIOLASE PATENT will continue to be licensed to P&G pursuant to the license grant
of Section 2.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

15



--------------------------------------------------------------------------------



 



  6.1.1.2  
P&G will only be responsible for the costs and expenses incurred from the time
of control of a BIOLASE PATENT is taken by P&G to the sooner of (a) **** or
(b) the **** from the time of notice to BIOLASE that P&G will not continue to
prosecute or maintain particular BIOLASE PATENT(S).

  6.1.2  
It is P&G’s intention to achieve broad patent rights with the BIOLASE PATENTS it
controls. It is further P&G’s intention to prosecute BIOLASE PATENTS in a way
that protects P&G products. Both PARTIES realize that it is unforeseeable
whether BIOLASE PATENTS may read upon future P&G products. BIOLASE may file
divisionals, continuations and continuations-in-part in an attempt to issue
claims which read on a product from the PRIMARY P&G FIELD OF USE. BIOLASE will
have control and be responsible for all costs associated with any filings made
by BIOLASE under this Section 6.1.2. Any filings made by BIOLASE under this
Section 6.1.2 will be subject to the license granted to P&G under Section 2 of
this AGREEMENT.

  6.1.3  
For the applications or patents which P&G controls or has taken control of under
this SECOND AGREEMENT, P&G will notify BIOLASE of all written and oral
communications to and from any patent office(s) (including, filings, official
actions, responses to official actions, etc.) in the same manner outlined by
Section 7.1.2 and BIOLASE will have the right to provide P&G with comments on
matters relevant to all fields outside of the PRIMARY P&G FIELD OF USE and P&G
will consider in good faith said BIOLASE comment(s) in the same manner outlined
by Section 7.1.1.

  6.1.4  
Interferences, oppositions, and similar proceedings. For BIOLASE PATENTS
controlled by P&G, P&G also may, in its sole discretion, elect to undertake or
defend any interference, reexamination, opposition or similar procedure with
respect to said BIOLASE PATENTS. P&G will be responsible for all costs and
expenses associated with said proceedings. If P&G does not elect to undertake or
defend any interference, reexamination, opposition or similar procedure, BIOLASE
may elect to do so at BIOLASE’s expense.

  6.1.5  
P&G is the owner of other light based intellectual property. It is P&G’s
intention to achieve broad patent rights with regard to the other light based
intellectual property as well as the P&G PATENTS. BIOLASE acknowledges: (1) the
existence of the other light based intellectual property owned by P&G; (2) the
other light based intellectual property is excluded from this SECOND AGREEMENT;
and (3) that it is unforeseeable whether the other light based intellectual
property may read upon future BIOLASE PRODUCTS. Said other light based
intellectual property is not and will not become subject to the SECOND
AGREEMENT.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

16



--------------------------------------------------------------------------------



 



7.  
Licensed BIOLASE PATENTS Related to the P&G FIELD OF USE.

  7.1  
BIOLASE will provide to P&G a written update, at least ****, starting from the
EFFECTIVE DATE of this SECOND AGREEMENT, of the BIOLASE PATENTS in Exhibits A
and Exhibit C (if any consumer product categories in the P&G FIELDS OF USE
remain after one (1) year from the FIRST EFFECTIVE DATE of the PREVIOUS
AGREEMENT or if P&G accepts any BIOLASE RETAINED FIELD CATEGORIES offered by
BIOLASE)

  7.1.1  
For all BIOLASE PATENTS in Exhibits A or C under the control of BIOLASE, P&G
will have the ability to provide BIOLASE with comments relevant to the P&G FIELD
OF USE and these comments will be considered in good faith by BIOLASE. P&G
comments may include, but are not limited to, claim and specification
amendments, submission of prior art, claim additions and deletions, and
arguments responsive to official communications from a patent office related
thereto.

  7.1.2  
For BIOLASE PATENTS in Exhibits A or C under the control of BIOLASE, copies of
official written communications from a patent office will be provided to P&G as
soon as reasonably possible, but in no event greater than **** after receipt by
BIOLASE. Additionally, all papers prepared by BIOLASE for filing in a patent
office will be provided to P&G within a reasonable period of time to allow for
P&G comment and incorporation thereof by BIOLASE, as applicable. Each PARTY will
be responsible for its own attorney’s fees and other costs incurred in reviewing
filings and official communications, and making, reviewing, discussing, and
incorporating comments. Copies of official written communications to a patent
office will be provided to P&G as soon as reasonably possible, but in no event
greater than **** after submission by BIOLASE

  7.1.3  
In the event that BIOLASE decides not to prosecute or maintain a BIOLASE PATENT
in Exhibit A or Exhibit C in any particular country (including the United
States), P&G may take control of that particular application or patent and elect
to pay all costs and expenses associated with control, including prosecution and
maintenance of the BIOLASE PATENTS. BIOLASE will provide P&G with at least ****
advanced written notice of such decision not to prosecute or maintain a BIOLASE
PATENT in Exhibits A or C as applicable. BIOLASE’s written notice will be done
in a good faith manner which provides P&G with at least **** to continue with
prosecution or maintenance of that BIOLASE PATENT. P&G may discontinue its
prosecution or maintenance of a BIOLASE PATENT under this Section 7.1.3 at any
time acting in its sole discretion.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

17



--------------------------------------------------------------------------------



 



  7.1.4  
Interferences, oppositions, and similar proceedings. For BIOLASE PATENTS of
Exhibit A that remain controlled by BIOLASE, BIOLASE will notify P&G of all
written and oral communications to and from any patent office(s) concerning any
reexamination, reissuance, interference, opposition or similar proceedings in
the same manner outlined by Section 7.1.3 and P&G will have the right to comment
on matters relevant to the PRIMARY P&G FIELD OF USE and BIOLASE will consider in
good faith said P&G comment(s) in the same manner outlined by Section 7.1.1.

  7.2  
Cooperation. P&G and BIOLASE agree to fully cooperate regarding the execution of
any documents necessary or desirable to prepare, prosecute, or maintain any
patents under Section 7.

8.  
INFRINGEMENT BY THIRD PARTIES

  8.1  
Notification. Both BIOLASE and P&G agree to notify each other in writing should
either PARTY become aware of a possible infringement of the BIOLASE PATENTS
and/or P&G PATENTS that relate to the P&G FIELDS OF USE or the BIOLASE FIELD OF
USE, respectively.

  8.2  
Third Party Infringement in P&G FIELDS OF USE (excluding the P&G PRIMARY FIELD
OF USE).

  8.2.1  
If P&G provides BIOLASE with evidence of infringement of one of the BIOLASE
PATENTS listed in or to be listed in Exhibit C in the P&G FIELDS OF USE other
than the P&G PRIMARY FIELD OF USE, and if P&G has initiated development, then
P&G may by written notice request BIOLASE to take steps to terminate the
infringement. If BIOLASE does not, within **** of receipt of such notice, take
appropriate action against the alleged infringement, then:

  8.2.1.1  
Upon written notice to BIOLASE, P&G will have the right, but not the obligation,
as exclusive licensee to institute such action in its own name as it deems
appropriate to terminate said infringement through negotiation, litigation,
and/or alternative dispute resolution at P&G’s expense. As exclusive licensee,
P&G will have the power at its expense to institute, prosecute and settle,
including by granting the infringing party a sublicense, suits for infringement
of the BIOLASE PATENTS listed in or to be listed in Exhibit C under this
Section 8.2.1.1 after said **** period, and if required by law, BIOLASE will
join as a party plaintiff in such suits at P&G’s expense.

  8.2.1.2  
P&G will have the right to select and control counsel in any action initiated by
P&G under Section 8.2.1.1.

  8.2.2  
Any recovery awarded or received in connection with any negotiation, settlement
or suit under this Section 8.2. in excess of litigation costs will belong solely
to P&G except as provided under Section 4.5.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

18



--------------------------------------------------------------------------------



 



  8.3.  
Third Party Infringement in PRIMARY P&G FIELD OF USE.

  8.3.1  
As exclusive licensee in the PRIMARY P&G FIELD OF USE, P&G will have sole
decision making authority regarding enforcement of the BIOLASE PATENTS listed or
belonging in Exhibit A. P&G will have the right, but not the obligation, to
file, prosecute and settle any such claims at its sole discretion. P&G will
retain any proceeds paid by a third party as a result of the enforcement of the
BIOLASE PATENTS within the PRIMARY P&G FIELD OF USE except as provided under
Section 4.5. BIOLASE agrees to cooperate with P&G with the enforcement of any
claim within the PRIMARY P&G FIELDS OF USE and agrees to join, at P&G’s expense,
any such action as a party plaintiff to the extent required by law.

  8.3.1.1  
P&G agrees that it will use reasonable efforts to consult with BIOLASE prior to
the initiation of any action by P&G under Section 8.3.1. For the avoidance of
doubt, said consultation under this Section 8.3.1.1 will not impair P&G’s right
to, in its sole discretion, institute an action in its own name under
Section 8.3.1 to terminate an infringement in the PRIMARY P&G FIELD OF USE.

  8.3.1.2  
P&G will have the right to control and to select counsel in any action initiated
by P&G under Section 8.3.1.

  8.3.1.3  
Any recovery awarded or received in connection with any negotiation, settlement,
or suit under this Section 8.3.1 in excess of litigation costs will belong
solely to P&G except as provided under Section 4.5.

  8.4  
Third Party Infringement in BIOLASE RETAINED FIELD. BIOLASE will have sole
control and discretion regarding how to proceed in the event that a third party
is infringing one of the BIOLASE PATENTS in the BIOLASE RETAINED FIELD and any
recovery or settlement awarded or received in connection with such action will
be solely retained by BIOLASE.

  8.5  
Third Party Infringement in the BIOLASE FIELD OF USE. P&G will have the right,
but not the obligation, to institute any action as it deems appropriate to
terminate the infringement or misappropriation of P&G PATENTS through
negotiation, litigation and/or alternative dispute resolution means, at its sole
discretion and at its sole cost.

  8.6  
Prosecution of Third Party Infringement in Other Party’s FIELD OF USE.

  8.6.1  
To the extent that P&G is permitted to exploit a specific Product application in
the BIOLASE RETAINED FIELD pursuant to Section 2.4 and a third party is
infringing one of the BIOLASE PATENTS in connection with such Product
application, such infringement will be treated as if it had taken place in P&G
FIELDS OF USE (excluding the PRIMARY P&G FIELD OF USE) in accordance with
Section 8.2.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

19



--------------------------------------------------------------------------------



 



  8.7.  
Declaratory Judgments.

  8.7.1  
If (1) a declaratory judgment action alleging invalidity, unenforceability
and/or non-infringement of any of the BIOLASE PATENTS is brought against P&G;
(2) a declaratory judgment action alleging invalidity, unenforceability and/or
non-infringement of any of the BIOLASE PATENTS is brought against BIOLASE for a
BIOLASE PATENT under which P&G is paying BIOLASE a royalty; (3) a declaratory
judgment action alleging invalidity, unenforceability and/or non-infringement of
any P&G PATENTS is brought against BIOLASE; or (4) a declaratory judgment action
alleging invalidity, unenforceability and/or non-infringement of any P&G PATENTS
is brought against P&G, P&G may elect, in its sole discretion, to have sole
control of the action, including, but not limited to, selection and control of
counsel and the defense and settlement of the action, and if P&G so elects it
will bear all the costs of the action and will defend against such declaratory
judgment action. P&G will keep BIOLASE reasonably informed of the progress of
the legal action. P&G may not agree to invalidity, unenforceability, or
non-infringement of a BIOLASE PATENT or any claim thereof without BIOLASE’S
prior written consent, which may not be unreasonably withheld.

  8.7.2  
Except as set forth in Section 8.7.1, if a declaratory judgment action alleging
invalidity, unenforceability or non-infringement of any of the BIOLASE PATENTS
is brought against BIOLASE, BIOLASE will have sole control of the action,
including, but not limited to, selection and control of counsel and the defense
and settlement of the action.

  8.7.3  
Except as set forth in Section 8.7.1, if a declaratory judgment action alleging
invalidity, unenforceability or non-infringement of any of the BIOLASE PATENTS
is brought against both PARTIES, BIOLASE will have sole control of the action,
including, but not limited to, selection and control of counsel and the defense
and settlement of the action.

  8.8  
Cooperation. Each PARTY will fully cooperate with the other PARTY, at said other
PARTY’S expense, in support of any action initiated by said other PARTY under
Section 8, including using commercially reasonable efforts to have its employees
testify when requested and to make available relevant records, papers,
information, samples, specimens, and the like.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

20



--------------------------------------------------------------------------------



 



  8.9  
P&G as non-exclusive licensee. If BIOLASE elects not to institute such action to
terminate third party infringement under section 8.2 or 8.3, or fails to do so
within such 6 months of receiving P&G’s notice of infringement under section
8.1, then P&G may bring suit against the third party infringer in P&G’s own
name, and/or in BIOLASE’s own name if necessary; provided, that P&G provides
written notice to BIOLASE that such infringement is causing or will cause
substantial harm to P&G’s sale of P&G PRODUCT. P&G will indemnify BIOLASE
against any liability resulting from such P&G enforcement against a third party
infringer, provided however, that P&G will not indemnify BIOLASE against any
liability directly resulting from the actions of BIOLASE’s counsel or BIOLASE’s
employees or agents. BIOLASE will have the right to participate in any such suit
brought by P&G at BIOLASE’s own expense and by counsel of BIOLASE’s own
selection. Upon request by P&G, BIOLASE will provide reasonable cooperation in
the prosecution of any such suit and will provide P&G with all available
evidence supporting such infringement. P&G will reimburse BIOLASE for all
BIOLASE’s reasonable expenses related to such cooperation; such expenses maybe
direct out of pocket expenses and/or, internal expenses; internal expenses will
be billed at BIOLASE’s internal rate. Any costs or damages recovered as a result
of such enforcement action will be shared between the PARTIES 50:50, following
deduction of P&G’s reasonable expenses and legal fees directly connected to the
enforcement action.

9.  
ALLEGED INFRINGEMENT BY THE PARTIES

  9.1  
Alleged Infringement by a PARTY.

  9.1.1  
If a PARTY, any of its AFFILIATES or sublicensees, distributors or other
customers are approached by or sued by a third party concerning an allegation of
patent infringement for the development, manufacture, use, distribution or sale
of a P&G PRODUCT or a BIOLASE PRODUCT, the alleged infringing PARTY will
promptly, within reason, notify the other PARTY upon its receiving written
notice of such allegation. The alleged infringing PARTY will be entitled to
solely control all aspects of the defense or mitigation of any such allegations,
including but not limited to, selection and control of counsel, negotiation,
litigation strategy development and execution, and settlement.

  9.1.2  
In the event P&G is a party to a legal action pursuant to Section 9.1.1, BIOLASE
will fully cooperate with and supply all assistance reasonably requested by P&G,
including by using commercially reasonable efforts to have its employees testify
when requested and to make available relevant records, papers, information,
samples, specimens, and the like. P&G will bear the reasonable expenses incurred
by BIOLASE in providing assistance and cooperation as requested by P&G pursuant
to this Section 9.1.2.

  9.1.3  
The alleged infringing PARTY will keep the other PARTY reasonably informed of
the progress of the legal action, and the other PARTY will be entitled to be
represented by counsel in connection with such legal action at its own expense.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

21



--------------------------------------------------------------------------------



 



  9.1.4  
The alleged infringing PARTY will have the sole right to settle any claims under
this Section 9.1.

  9.1.5  
In the event the alleged infringing PARTY settles any claim under
Section 9.1.4., the alleged infringing PARTY agrees that it will not take any
action that would (i) compromise any of the other PARTY’s assets, including but
not limited to the BIOLASE PATENTS, BIOLASE IP, BIOLASE TECHNOLOGY, P&G PATENTS,
P&G IP or (ii) obligate the other PARTY to a third party in any way. For the
avoidance of doubt, nothing in this Section 9.1.5 will be interpreted to reduce,
diminish, or extinguish any rights granted to P&G under this SECOND AGREEMENT.

10.  
REPRESENTATIONS AND WARRANTIES

  10.1  
Of Both PARTIES. Each PARTY represents and warrants to the other PARTY that, as
of the EFFECTIVE DATE of this SECOND AGREEMENT:

  10.1.1  
The execution, delivery and performance of this SECOND AGREEMENT and the
consummation by the warranting PARTY of the transactions contemplated hereby
have been duly authorized by all necessary corporate action of the warranting
PARTY, as appropriate.

  10.1.2  
This SECOND AGREEMENT has been duly executed and delivered by the warranting
PARTY, and constitutes a valid and legally binding obligation of the warranting
PARTY enforceable against such PARTY in accordance with its terms, subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights and remedies generally, and subject,
as to enforceability, to the general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).

  10.1.3  
The warranting PARTY has not and will not enter into any third party agreement,
the terms and conditions of which, would be inconsistent or in derogation with
any of the terms and conditions hereof.

  10.1.4  
The warranting PARTY is duly organized and validly existing under the laws of
the jurisdiction of its organization, and has full power, authority and legal
right to execute, deliver and perform this SECOND AGREEMENT, and has taken all
necessary action to authorize the execution, delivery and performance of this
SECOND AGREEMENT.

  10.1.5  
The warranting PARTY is not subject to any judgment, order, injunction, decree
or award of any court, administrative agency or governmental body that would or
might interfere with its performance of any of its material obligations
hereunder.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

22



--------------------------------------------------------------------------------



 



  10.2  
Of BIOLASE. BIOLASE hereby covenants, represents, and warrants to P&G, that to
BIOLASE’s knowledge:

  10.2.1  
There are no claims, liens, mortgages, licenses, commitments, obligations, or
encumbrances of any kind concerning the BIOLASE IP that would affect the ability
of BIOLASE to grant the rights and perform the obligations contemplated by this
SECOND AGREEMENT.

  10.2.2  
Any granted, or allowed claims, of the BIOLASE PATENTS are valid and enforceable
and there are no actions or prior art that would affect the validity or
enforceability of any granted, or allowed claims, of the BIOLASE PATENTS,
including, but not limited to, any reexamination requests, opposition
proceedings, certificates of correction, or reissuance requests. BIOLASE’s
knowledge applies to all agents and employees of BIOLASE, as well as, agents and
attorneys preparing and prosecuting BIOLASE PATENTS (not including P&G agents
and P&G attorneys).

  10.2.3  
BIOLASE owns all right, title, and interest in the BIOLASE IP.

  10.2.4  
BIOLASE has made a reasonable effort to populate Exhibits A and C, such that
attached Exhibits A and C of this SECOND AGREEMENT contain a true and complete
list of all of the BIOLASE PATENTS, including BIOLASE PATENTS that BIOLASE has a
LICENSABLE INTEREST or transferable interest in. It is understood that, despite
a reasonable effort to populate Exhibits A and C. Exhibits A or C may not be a
true and complete list of all BIOLASE PATENTS. However, upon realization of any
error, correction will be made within a reasonable period.

  10.2.5  
BIOLASE PATENTS and BIOLASE TECHNOLOGY related thereto, listed in attached
Exhibits A and C are not subject to any contractual obligations in the P&G
FIELDS OF USE, including existing or expectant licenses.

  10.2.6  
As of the EFFECTIVE DATE, BIOLASE does not, directly or indirectly, make,
presently have made, use, import, export, sell, presently have sold, or offer
for sale, anywhere in the world, ****.

  10.3  
BIOLASE hereby covenants, represents, and warrants to P&G, throughout the term
of this SECOND AGREEMENT, BIOLASE will, as far as it is reasonably practicable
to do so, cause its employees who are employed to do research, development, or
other inventive work, to disclose to it inventions within the scope of this
SECOND AGREEMENT and to assign to BIOLASE rights in such inventions such that
P&G will receive, by virtue of this SECOND AGREEMENT, the license(s) agreed to
be granted to it, it being understood that if due care and diligence are used,
any inadvertent failure to comply with this Section 10.3 will not constitute a
breach of this SECOND AGREEMENT.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

23



--------------------------------------------------------------------------------



 



  10.4.  
EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NOTHING
CONTAINED IN THIS AGREEMENT WILL BE CONSTRUED AS:

  10.4.1  
A WARRANTY OR REPRESENTATION BY EITHER PARTY AS TO THE VALIDITY, ENFORCEABILITY,
OR SCOPE OF ANY PATENT;

  10.4.2  
A WARRANTY OR REPRESENTATION THAT ANY MANUFACTURE, SALE, OFFER FOR SALE, LEASE,
IMPORT, USE OR OTHER DISPOSITION OF ANY PRODUCTS HEREUNDER WILL BE FREE FROM
INFRINGEMENT OF PATENT, COPYRIGHT OR OTHER INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES;

  10.4.3  
A WARRANTY OR REPRESENTATION BY EITHER PARTY WITH RESPECT TO THEIR ENFORCEMENT
OF ANY PATENT INCLUDING THE PROSECUTION, DEFENSE OR CONDUCT OF ANY ACTION OR
SUIT CONCERNING INFRINGEMENT OF ANY SUCH PATENT.

  10.4.4  
A WARRANTY OR REPRESENTATION THAT ANY FORMULATIONS, CLAIMS, DEVICES,
INSTRUCTIONS, LABELING, ADVERTISING, AND/OR PACKAGING HAS THE APPROVAL OF THE
UNITED STATES FOOD AND DRUG ADMINISTRATION OR APPROVAL BY ANY OTHER
JURISDICTION.

  10.5  
Of P&G. P&G hereby covenants, represents, and warrants to BIOLASE, that to P&G’s
knowledge:

  10.5.1  
There are no claims, liens, mortgages, licenses, commitments, obligations, or
encumbrances of any kind concerning the P&G IP that would affect the ability of
P&G to grant the rights and perform the obligations contemplated by this SECOND
AGREEMENT.

  10.6  
No Other Representations and Warranties. Neither PARTY makes any representations
or warranties other than as expressly set forth in this Section 10.

11.  
TERM AND TERMINATION

  11.1  
TERM. Unless otherwise terminated as provided herein, the SECOND AGREEMENT will
be effective up to and including the date of expiration of the last to expire
BIOLASE PATENTS and/or P&G PATENTS in Exhibits A, C, and F.

  11.2  
Termination

  11.2.1  
Termination for an Uncured Material Breach. Failure by either PARTY to comply
with any of the material obligations contained in this SECOND AGREEMENT (the
“BREACHING PARTY”) will entitle the other PARTY (the “NON-BREACHING PARTY”) to
give to the BREACHING PARTY notice, pursuant to Section 13.1, specifying the
nature of the breach and requiring it to cure such breach. In the event the
PARTIES are unable to resolve the matter, the PARTIES may enter an arbitration,
pursuant to Section 13.2. In the event that the BREACHING PARTY is found,
pursuant to Section 13.2, to have committed a MATERIAL BREACH and said MATERIAL
BREACH becomes an UNCURED MATERIAL BREACH, the NON-BREACHING PARTY may terminate
this SECOND AGREEMENT.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

24



--------------------------------------------------------------------------------



 



  11.2.2  
Termination by Mutual Consent. This SECOND AGREEMENT may be terminated by mutual
written consent of the PARTIES and rights hereunder divided as the PARTIES agree
in writing.

  11.2.3  
Termination in Event of Change in Control of BIOLASE. Pursuant to Section 11.4
below, P&G may terminate this SECOND AGREEMENT in the event of a CHANGE IN
CONTROL of BIOLASE.

  11.2.4  
Termination in Event of license of third party to BIOLASE IP. P&G will have the
right to terminate this SECOND AGREEMENT or to revoke the license granted to
BIOLASE under section 2.3, in the event that BIOLASE licenses BIOLASE IP in the
P&G PRIMARY FIELD OF USE and/or the P&G RETAINED FIELD to a third party.

  11.3  
Certain Effects of Termination.

  11.3.1  
Termination by BIOLASE for P&G Uncured Material Breach. Effective upon a
termination by BIOLASE in accordance with Section 11.2.1 above, the following
will occur:

  11.3.1.1  
Except for Section 11.3.1.3, P&G’s licenses under the BIOLASE PATENTS and
BIOLASE TECHNOLOGY will automatically be deemed to have terminated and all
rights thereunder will automatically be deemed to have reverted to BIOLASE; and
BIOLASE’s licenses under the P&G PATENTS and P&G IP will automatically be deemed
to have terminated and all rights thereunder will automatically be deemed to
have reverted to P&G.

  11.3.1.2  
P&G will destroy all copies of BIOLASE CONFIDENTIAL INFORMATION provided by
BIOLASE to P&G hereunder. Notwithstanding the foregoing, and provided P&G
fulfills its obligations specified in this SECOND AGREEMENT with respect to such
materials, P&G’s counsel may continue to retain solely for archival purposes a
single copy of BIOLASE’s CONFIDENTIAL INFORMATION and any other materials
provided by BIOLASE; and BIOLASE will destroy all copies of P&G CONFIDENTIAL
INFORMATION.

  11.3.1.3  
P&G will retain a non-exclusive, worldwide license to import, offer for sale, or
sell any remaining P&G PRODUCTS that had been manufactured up to the date of
termination of this SECOND AGREEMENT. This non-exclusive license will
automatically terminate upon **** or within ****, whichever is sooner. P&G will
owe BIOLASE a royalty under Section 4.3 for the sales of said P&G PRODUCTS under
this Section 11.3.1.3.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

25



--------------------------------------------------------------------------------



 



  11.3.2  
Termination by P&G for Uncured Material Breach by BIOLASE. If P&G terminates
this SECOND AGREEMENT for a MATERIAL BREACH in accordance with Section 11.2.1
above, BIOLASE, at P&G’s request, will refund all prior payments received by
BIOLASE from P&G, insofar as they specifically pertain to the UNCURED MATERIAL
BREACH for the term including the **** preceding and up to the time of the
UNCURED MATERIAL BREACH. Said refund will include, but is not limited to FIRST
or SECOND PRODUCT SHIPMENT PAYMENT(S), PREVIOUSLY PAID QUARTERLY PAYMENTS, P&G
QUARTERLY PAYMENTS, ROYALTY PAYMENTS, and any PAYMENT made under the LETTER. If
P&G elects to receive a refund of prior payments and the PARTIES are unable to
agree on the amount to be refunded with respect to an UNCURED MATERIAL BREACH,
either PARTY will submit such dispute to be settled by arbitration in accordance
with Section 13. However, if BIOLASE commits an UNCURED MATERIAL BREACH, P&G may
alternatively elect to retain its exclusive license(s) without the obligation to
pay FIRST or SECOND PRODUCT SHIPMENT PAYMENT(S), P&G QUARTERLY PAYMENTS, ROYALTY
PAYMENTS, or any other monies whatsoever, however, if P&G retains its exclusive
license(s), it will not be entitled to a refund of monies previously paid.
Additionally, where BIOLASE commits an UNCURED MATERIAL BREACH, P&G may revoke
the license given to BIOLASE under Section 2.3, thereby terminating this SECOND
AGREEMENT.

  11.4  
Change in Control of BIOLASE. BIOLASE will promptly notify P&G of any CHANGE IN
CONTROL as the term is defined in 11.4.2, of BIOLASE or a BIOLASE AFFILIATE that
is primarily responsible for undertaking the obligations under this SECOND
AGREEMENT. If the CHANGE IN CONTROL event involves a direct competitor to P&G in
the P&G PRIMARY FIELD OF USE, P&G will no longer have any obligation to share or
to disclose information to BIOLASE regarding the development of products; P&G’s
ability to convert to a non-exclusive license pursuant to 2.2 will no longer be
subject to any time limitation on when such conversion can occur and BIOLASE
will also take all actions necessary to prevent disclosure of P&G CONFIDENTIAL
INFORMATION to the party involved in the CHANGE IN CONTROL event, excepting
information provided to BIOLASE pursuant to Section 4.4. Further upon a CHANGE
IN CONTROL event involving a direct competitor to P&G in the P&G PRIMARY FIELD
OF USE, P&G may elect to terminate, modify or continue under this SECOND
AGREEMENT as defined in this Section 11.4.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

26



--------------------------------------------------------------------------------



 



  11.4.1  
If the CHANGE IN CONTROL event involves a direct competitor to P&G in the P&G
PRIMARY FIELD OF USE, P&G may elect, without consequence, as provided below:

(i)  
P&G may elect to terminate any research, development or manufacturing activity
that BIOLASE may have been conducting for P&G under this SECOND AGREEMENT or a
separate agreement relating to P&G IP or BIOLASE TECHNOLOGY.

(ii)  
P&G may elect to continue under this SECOND AGREEMENT, including any research,
development or manufacturing activity that BIOLASE may have been conducting for
P&G under this SECOND AGREEMENT or a separate agreement related to this SECOND
AGREEMENT, in which case P&G may request in writing that BIOLASE or the parent
of the entity acquiring control of BIOLASE agree to commit in writing, within
sixty (60) days after receipt of such request, to continue to perform the
specified BIOLASE activity, to otherwise agree to be bound by the provisions of
this SECOND AGREEMENT, and to agree to commit in writing to duly and timely pay,
perform and discharge all of the obligations of BIOLASE under this SECOND
AGREEMENT.

(iii)  
P&G may elect to terminate this SECOND AGREEMENT and a determination pursuant to
Exhibit E will be made of the PURCHASE PRICE of the BIOLASE PATENTS licensed to
P&G in the PRIMARY P&G FIELD OF USE under this SECOND AGREEMENT, which patents
are listed on Exhibit A, and within fifteen (15) days following such PURCHASE
PRICE determination P&G will make the further election, in writing, either to
(a) purchase BIOLASE PATENTS, or (b) rescind its election to purchase BIOLASE
PATENTS. If P&G elects to purchase the BIOLASE PATENTS, the SECOND AGREEMENT
will terminate except for certain surviving obligations. P&G will be obligated
to grant back limited rights to BIOLASE under the acquired BIOLASE PATENTS if
such patents cover products outside the P&G FIELD OF USE.

  11.4.2  
Change in Control. For purposes of this SECOND AGREEMENT, a “CHANGE IN CONTROL”
of BIOLASE will be deemed to have occurred in the event of (i) a merger,
combination, reorganization or consolidation of BIOLASE with or into another
corporation with respect to which less than a majority of the outstanding voting
power of the surviving or consolidated corporation is held by shareholders of
BIOLASE immediately prior to such event, (ii) the sale of all or substantially
all of the properties and assets of BIOLASE and its subsidiaries, or (iii) the
accumulation or acquisition by any individual, firm, corporation, or entity
(other than any profit sharing or other employee benefit plan of BIOLASE or any
Affiliate, or any employee or group of employees or former officers an/or
directors of BIOLASE or its Affiliates) of beneficial ownership, directly or
indirectly, of securities of BIOLASE representing more than fifty percent (50%)
of the combined voting power of BIOLASE’s then outstanding voting securities.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

27



--------------------------------------------------------------------------------



 



  11.5  
Right of First Negotiation. If BIOLASE elects to seek a buyer for any BIOLASE
PATENT set out in Exhibit A licensed hereunder to P&G, P&G will have **** right
of first negotiation with respect to a potential purchase by P&G of such BIOLASE
PATENT. In the event the PARTIES do not enter into a binding agreement with
respect to such purchase within the **** or in the event BIOLASE receives a
binding unsolicited offer, BIOLASE will have sole discretion to pursue offers
and sale to other parties. It is understood that BIOLASE may license, or may
have licensed, other parties in fields outside of fields licensed to P&G under
this SECOND AGREEMENT, and that BIOLASE PATENTS may be so encumbered when first
offered to P&G under this Section 11.5.

  11.6  
Termination Not Sole Remedy. Termination is not the sole remedy under this
SECOND AGREEMENT and, whether or not termination is affected, all other remedies
will remain available except as agreed to otherwise herein.

  11.7  
Survival of Certain Obligations. Section 12 will survive any termination, in
whole or in part, of this SECOND AGREEMENT. The termination of this SECOND
AGREEMENT will not relieve either PARTY of any liability it may have to the
other PARTY arising out of or relating to acts or omissions occurring prior to
termination.

  11.8  
The signing date “SIGNING DATE” of this SECOND AGREEMENT will be on the day of
execution of the last to sign this SECOND AGREEMENT.

12.  
CONFIDENTIALITY

  12.1  
During the term of this SECOND AGREEMENT, both PARTIES may be exposed to certain
information of the other PARTY, not generally known to the public and related to
this SECOND AGREEMENT, which has been identified by the disclosing PARTY (the
“DISCLOSING PARTY”) at the time of disclosure as being confidential by means of
an appropriate marking, or, if disclosed orally or visually, will be confirmed
in writing as confidential within **** of the oral or visual disclosure
(collectively the “CONFIDENTIAL INFORMATION”). The PARTY receiving the
CONFIDENTIAL INFORMATION (the “RECEIVING PARTY”) will keep the DISCLOSING
PARTY’s CONFIDENTIAL INFORMATION in confidence for a period of **** from
disclosure, using measures no less protective than the RECEIVING PARTY takes to
protect its own CONFIDENTIAL INFORMATION of like nature, which in no event will
be less than a reasonable standard of care.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

28



--------------------------------------------------------------------------------



 



  12.2  
Exceptions. The obligations in Section 12.1 will not preclude the RECEIVING
PARTY from using or disclosing the same or similar information which may be the
same as the DISCLOSING PARTY’s CONFIDENTIAL INFORMATION to the extent that such
same or similar information (i) was or later becomes, through no act or omission
on the part of the RECEIVING PARTY, generally available to or available to the
public; (ii) was rightfully in the possession of the RECEIVING PARTY at the time
of disclosure by the DISCLOSING PARTY, as established by relevant documentary
evidence, without restriction as to use or disclosure; (iii) is hereafter
acquired by the RECEIVING PARTY from a third party who, in providing such
information, does not breach an obligation or confidence of the DISCLOSING PARTY
and provides such information without restriction as to use or disclosure; or
(vi) is independently conceived, created, or developed by the RECEIVING PARTY
without use of or access to the DISCLOSING PARTY’s CONFIDENTIAL INFORMATION, as
established by relevant documentary evidence. The provisions of Section 12 will
not restrict a PARTY from disclosing the other PARTY’s CONFIDENTIAL INFORMATION
to the extent required by any law or regulation; provided that the PARTY
required to make such a disclosure uses reasonable efforts to give the other
PARTY reasonable advance notice of such required disclosure in order to enable
the other PARTY to prevent or limit such disclosure.

  12.3  
Trade Secrets. If the DISCLOSING PARTY provides to the RECEIVING PARTY
CONFIDENTIAL INFORMATION which includes a trade secret, the CONFIDENTIAL
INFORMATION limited to the trade secret shall be kept confidential by the
RECEIVING PARTY perpetually unless the trade secret falls under one of the
exceptions of section 12.2.

  12.3.1  
Any CONFIDENTIAL INFORMATION provided by the DISCLOSING PARTY to the RECEIVING
PARTY which is a trade secret shall be marked conspicuously as such.
Additionally, the RECEIVING PARTY will be put on notice by the DISCLOSING PARTY
prior to the disclosure of a trade secret.

13.  
DISPUTE RESOLUTION

  13.1  
Notice and Negotiation. In the event of any dispute or disagreement arising out
of this SECOND AGREEMENT, the PARTIES will attempt to resolve the matter by
submitting it for resolution to the President or Chief Executive Officer of
BIOLASE and the appropriate Vice President or General Manager of Research and
Development of P&G. If these representatives are unable to resolve such dispute
to the satisfaction of both BIOLASE and P&G within **** after the date on which
the dispute was submitted to such representative(s), the dispute will be subject
to the process described in Section 13.2 below.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

29



--------------------------------------------------------------------------------



 



  13.2  
Arbitration. P&G and BIOLASE will attempt to settle any claim, controversy or
deadlock through consultation and negotiation in good faith and a spirit of
mutual cooperation pursuant to Section 13.1 above. If such attempt fails, the
PARTIES agree to submit to binding arbitration that will be governed by the
rules and procedures of the American Arbitration Association, with the
requirement that the decision being issued by a written decision and opinion
signed by an independent three-person panel. Such arbitration will take place in
the State of New York. Judgment upon the award of the arbitrator may be entered
in any court having jurisdiction thereof. In the event the arbitration involves
a claimed material breach of the SECOND AGREEMENT, the alleged breach will
become a MATERIAL BREACH upon a decision by the arbitration panel that a
material breach has occurred. A breaching PARTY will have **** to cure a
MATERIAL BREACH as outlined in the written decision and opinion of the
three-person panel of this Section 13.2. If the MATERIAL BREACH is not cured
within ****, it will become an UNCURED MATERIAL BREACH. If the binding
arbitration involves a patent issue, at least a majority of the arbiters, in
addition to other certifications and/or qualifications, will be licensed patent
attorneys.

  13.2.1  
Any payment required under the terms of Sections 13.2 will be made in USD to the
bank designated by the PARTY to be paid hereunder.

14.  
INDEMNIFICATION

  14.1  
By P&G. From and after the EFFECTIVE DATE of this SECOND AGREEMENT, P&G will
indemnify, defend and hold harmless BIOLASE and its AFFILIATES and their
respective directors, officers, shareholders, partners, attorneys, accountants,
and employees and any agents of the foregoing and any heirs, executors,
successors and assigns of any of the foregoing (the “BIOLASE INDEMNIFIED
PARTIES”) from, against and in respect of any damages, losses, charges,
obligations, liabilities, actions, interest, penalties and reasonable costs and
expenses (including, without limitation, reasonable attorneys’ and experts’ fees
and expenses incurred to enforce successfully the terms of this SECOND
AGREEMENT, “BIOLASE LOSSES AND EXPENSES”)) imposed on, sustained, incurred or
suffered by any of the BIOLASE INDEMNIFIED PARTIES relating to, arising from or
otherwise in respect of (i) any breach of, or inaccuracy in a representation or
warranty of P&G hereunder, or (ii) a breach of a covenant or other agreement by
P&G hereunder, or (iii) any action brought by a third party against a BIOLASE
INDEMNIFIED PARTY arising from or related to P&G’s manufacturing, sale,
marketing, distribution, or other exploitation of a product covered by the
BIOLASE PATENTS and/or the BIOLASE TECHNOLOGY; provided, however, that P&G will
have no obligation to indemnify BIOLASE for any BIOLASE LOSSES AND EXPENSES for
which indemnification is sought if (i) such BIOLASE LOSSES AND EXPENSES were
also caused by, relate to or involve a breach of, or inaccuracy in, any
covenant, obligation, representation or warranty of BIOLASE provided to P&G in
this SECOND AGREEMENT or (ii) such BIOLASE LOSSES AND EXPENSES result from or
arise out of a material action or omission of BIOLASE.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

30



--------------------------------------------------------------------------------



 



  14.2  
By BIOLASE. From and after the EFFECTIVE DATE of this SECOND AGREEMENT, BIOLASE
will indemnify, defend and hold harmless P&G and its AFFILIATES and licensees
and their respective directors, officers, shareholders, partners, attorneys,
accountants, and employees and any agents of the foregoing and any heirs,
executors, successors and assigns of any of the foregoing (the “P&G INDEMNIFIED
PARTIES”) from, against and in respect of any damages, losses, charges,
obligations, liabilities, actions, interest, penalties and reasonable costs and
expenses (including, without limitation, reasonable attorneys’ and experts’ fees
and expenses incurred to enforce successfully the terms of this SECOND
AGREEMENT, “P&G LOSSES AND EXPENSES”)) imposed on, sustained, incurred or
suffered by any of the P&G INDEMNIFIED PARTIES relating to, arising from or
otherwise in respect of (i) any breach of, or inaccuracy in, a representation or
warranty of BIOLASE hereunder, or (ii) a breach of a covenant or other agreement
of BIOLASE hereunder, or (iii) any action brought by a third party against a P&G
INDEMNIFIED PARTY arising from or related to BIOLASE’s manufacturing, sale,
marketing, distribution, or other exploitation of a product covered by the
BIOLASE PATENTS, BIOLASE TECHNOLOGY, and/or P&G IP; provided, however, that
BIOLASE will have no obligation to indemnify P&G for any P&G LOSSES AND EXPENSES
for which indemnification is sought if (i) such P&G LOSSES AND EXPENSES were
also caused by, relate to or involve a breach of, or inaccuracy in, any
covenant, obligation, representation or warranty of P&G provided to BIOLASE in
this SECOND AGREEMENT or (ii) such P&G LOSSES AND EXPENSES result from or arise
out of a material action or omission of P&G.

  14.3  
Third Party Claims. The “INDEMNIFIED PARTIES” will mean the BIOLASE INDEMNIFIED
PARTIES and the P&G INDEMNIFIED PARTIES. If a claim by a third party is made
against an INDEMNIFIED PARTY hereunder, and if such INDEMNIFIED PARTY intends to
seek indemnity with respect thereto under this Section 14, such INDEMNIFIED
PARTY will promptly notify BIOLASE, in the case of a P&G INDEMNIFIED PARTY, or
P&G, in the case of a BIOLASE INDEMNIFIED PARTY (such PARTY to be notified, the
“INDEMNIFYING PARTY”) in writing of such claims setting forth such claims in
reasonable detail, provided that failure of such INDEMNIFIED PARTY to give
prompt notice as provided herein will not relieve the INDEMNIFYING PARTY of any
of its obligations hereunder, except to the extent that the INDEMNIFYING PARTY
is materially prejudiced by such failure. The INDEMNIFYING PARTY will have ****
after receipt of such notice to undertake, through counsel of its own choosing,
subject to the reasonable approval of such INDEMNIFIED PARTY, and at the
INDEMNIFYING PARTY’S expense, the settlement or defense thereof, and the
INDEMNIFIED PARTY will cooperate with it in connection therewith; provided,
however, that the INDEMNIFIED PARTY may participate in such settlement or
defense through counsel chosen by such INDEMNIFIED PARTY, provided that the fees
and expenses of such counsel will be borne by such INDEMNIFIED PARTY. If the
INDEMNIFYING PARTY will assume the defense of a claim, it will not settle such
claim without the prior written consent of the INDEMNIFIED PARTY, (a) unless
such settlement includes as an unconditional term thereof the giving by the
claimant of a release of the INDEMNIFIED

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

31



--------------------------------------------------------------------------------



 



     
PARTY from all liability with respect to such claim or (b) if such settlement
involves the imposition of equitable remedies or the imposition of any material
obligations on such INDEMNIFIED PARTY other than financial obligations for which
such INDEMNIFIED PARTY will be indemnified hereunder. If the INDEMNIFYING PARTY
will assume the defense of a claim, the fees of any separate counsel retained by
the INDEMNIFIED PARTY will be borne by such INDEMNIFIED PARTY unless there
exists a conflict between them as to their respective legal defenses (other than
one that is of a monetary nature), in which case the INDEMNIFIED PARTY will be
entitled to retain separate counsel, the reasonable fees and expenses of which
will be reimbursed by the INDEMNIFYING PARTY. If the INDEMNIFYING PARTY does not
notify the INDEMNIFIED PARTY within **** after the receipt of the INDEMNIFIED
PARTY’s notice of a claim of indemnity hereunder that it elects to undertake the
defense thereof, the INDEMNIFIED PARTY will have the right to contest, settle or
compromise the claim but will not thereby waive any right to indemnity therefore
pursuant to this SECOND AGREEMENT. The indemnification provisions set forth in
this Section 14 are the sole and exclusive means of recovery of money damages
with respect to the matters covered herein, except for fraud.

  14.4  
Limitation on Losses and Expenses. Notwithstanding anything to the contrary
contained herein, no INDEMNIFYING PARTY hereunder will be liable (including
liability for negligence or other tortious act or omission) for (a) any loss of
profit, loss of contract or loss of goodwill incurred by any INDEMNIFIED PARTY;
or (b) any punitive, indirect or consequential damages incurred by any
INDEMNIFIED PARTY pursuant to this SECOND AGREEMENT (it being understood that
any damages described in this Section 14.4 owed by any INDEMNIFIED PARTY to any
third party will be considered direct damages, not subject to this
Section 14.4).

15.  
MISCELLANEOUS

  15.1  
Certain Injunctive Relief. Due to the important confidentiality concerns of the
PARTIES, and for other reasons, the PARTIES will be irreparably damaged in the
event that the provisions of Sections 4.6.1.1; 4.6.1.2; and 12 are not
specifically enforced. In the event of a breach or threatened breach of the
terms, covenants and/or conditions of either such Section 12 by any of the
PARTIES hereto, the other party will, in addition to any other remedies it may
have, be entitled to a temporary or permanent injunction, without showing any
actual damage, and/or a decree for specific performance, in accordance with the
provisions of such Section 12.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

32



--------------------------------------------------------------------------------



 



  15.2  
Noncompete. Subject to Section 15.2.1 and 15.2.2 of this Non-Compete Section
15.2, BIOLASE by itself or through third parties will not directly or indirectly
enter into the research, development, prototyping, testing, manufacture, supply,
marketing, distribution, sale, promotion, or commercialization of any compounds,
materials, or products in the P&G FIELDS OF USE, including the PRIMARY P&G FIELD
OF USE, and the P&G RETAINED FIELD except as provided herein via the BIOLASE
FIELD OF USE by: (i) developing, prototyping, conducting research on,
manufacturing, supplying, marketing, selling or distributing any such products
or products competing with such products to any third party other than P&G; (ii)
licensing any intellectual property to any third party other than P&G for use in
connection with the research, development, prototyping, testing, manufacture,
supply, marketing, distribution, sale, promotion, or commercialization any such
compounds, materials, or products; (iii) consulting with, supplying compounds,
materials, or products to, cooperating with or providing services to, any third
party other than P&G with respect to the research, development, prototyping,
testing, manufacture, supply, marketing, distribution, sale, promotion, or
commercialization of any such compounds, materials, or products; or
(iv) investing in any third party other than P&G, that engages in the research,
development, prototyping, testing, manufacture, supply, marketing, distribution,
sale, promotion, or commercialization of such products, (collectively, the
“RESTRICTED BUSINESS”); provided, however, that this restriction will not apply
to BIOLASE directly acquiring a non-controlling ownership interest of less than
fifty percent (50%) of the equity of a public or private company that engages in
a RESTRICTED BUSINESS if BIOLASE acquires such equity stake in such company
primarily in exchange for obtaining rights (either via an outright assignment or
a license) or access to technology owned by such company and that is unrelated
to the RESTRICTED BUSINESS and such company’s market cap does not exceed ****
($****). In addition, BIOLASE may acquire a less than **** equity stake in any
publicly traded or private company that derives less than **** of its revenues
from the RESTRICTED BUSINESS.

  15.2.1  
The time periods of this Non-Compete Section will apply to and be effective
for/during the time period that P&G has license rights and/or BIOLASE has
license rights, or options thereto (excluding the categories which revert back
to BIOLASE) notwithstanding the time limitations provided in section 15.2.2. The
terms of Sections 15.2 and 15.2.1 will not apply to (i) categories which have
reverted back to BIOLASE from the P&G FIELDS OF USE, (ii) the DENTAL TRAY Field
in the event that P&G does not exercise its option, and (iii) the BIOLASE
RETAINED FIELD.

  15.2.2  
The time periods of section 15.2.1 will not extend beyond three years from the
EFFECTIVE DATE of this SECOND AGREEMENT for the P&G FIELDS OF USE and will not
extend beyond five years from the EFFECTIVE DATE of this SECOND AGREEMENT for
the PRIMARY P&G FIELD OF USE and the P&G RETAINED FIELD.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

33



--------------------------------------------------------------------------------



 



  15.3  
Assignment. This SECOND AGREEMENT and the rights and obligations thereunder, may
not be assigned, whether by operation of law or otherwise, or otherwise
transferred by either PARTY to a third party, except as authorized in writing by
the other PARTY or as expressly set forth in Section 10 with respect to a
BIOLASE CHANGE IN CONTROL, except that either PARTY may assign the rights and
obligations under the SECOND AGREEMENT, in whole or in part, to an AFFILIATE
existing as of the EFFECTIVE DATE, or P&G may assign its rights and obligations
under this SECOND AGREEMENT to a third party in the event P&G divests,
transfers, or sells to that third party a portion or its entire business
associated with one or more P&G PRODUCTS. Any attempted assignment or delegation
except as permitted herein will be null and void. Any assignee of this SECOND
AGREEMENT under this Section 15.3 will covenant to the PARTIES in writing that
such assignee agrees to be bound by all the terms and conditions of this SECOND
AGREEMENT applicable to the assignor.

  15.4  
Governing Law; Venue. This SECOND AGREEMENT and the PARTIES’ respective rights
and obligations hereunder will be governed by and construed in accordance with
the laws of the State of New York, without giving effect to that body of laws
pertaining to conflict of laws, whether common law or statutory.

  15.5  
Severability. If one or more of the sections, provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of any such section,
provision, paragraph, word, clause, phrase or sentence in every other respect
and of the remaining sections, provisions, paragraphs, words, clauses, phrases
or sentences hereof will not be in any way impaired, it being intended that all
rights, powers and privileges of the PARTIES hereto will be enforceable to the
fullest extent permitted by law.

  15.6  
Amendments and Waivers. This SECOND AGREEMENT may be amended only by a written
instrument executed by both PARTIES. Any amendment effected in accordance with
the immediately preceding sentence will be binding on all of the PARTIES to this
SECOND AGREEMENT. No failure or delay by any PARTY in exercising any right,
power or privilege hereunder will operate as a waiver thereof nor will any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

  15.7  
Entire Agreement. This SECOND AGREEMENT, together with any exhibits, appendixes
and attachments hereto, constitutes the complete and exclusive agreement between
the PARTIES regarding the subject matter hereof, and supersedes all previous
written or verbal agreements relating on this subject matter between the
PARTIES, and all previous writings are merged and superseded by this SECOND
AGREEMENT, including the LETTER, and including the Bilateral CDA executed on
June 22nd, 2006 by the PARTIES, the Confidential Disclosure Agreement executed
on May 5, 2005 by the PARTIES, and the Amendment to the Confidential Disclosure
Agreement executed on June 5, 2006 by the PARTIES. This SECOND AGREEMENT may be
modified only by a written document signed by all the PARTIES hereto.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

34



--------------------------------------------------------------------------------



 



  15.8  
Bankruptcy. In the event BIOLASE seeks or is involuntarily placed under the
protection of the bankruptcy laws, Title XI U.S. Code, and the trustee in
bankruptcy rejects this SECOND AGREEMENT, P&G hereby elects, pursuant to
Section 365(n), to retain all rights granted to it under this SECOND AGREEMENT
to the extent permitted by law. In the event P&G seeks or is involuntarily
placed under the protection of the bankruptcy laws, Title XI U.S. Code, and the
trustee in bankruptcy rejects this SECOND AGREEMENT, BIOLASE hereby elects,
pursuant to Section 365(n), to retain all rights granted to it under this SECOND
AGREEMENT to the extent permitted by law.

  15.9  
Counterparts. This SECOND AGREEMENT may be executed in one or more counterparts,
and by different PARTIES on separate counterparts, each of which will be deemed
an original and all of which together will constitute one and the same original.

  15.10  
Notices. Any and all notices required or permitted to be given to a PARTY
pursuant to the provisions of this SECOND AGREEMENT will be in writing and will
be effective and deemed to provide such PARTY sufficient notice under this
SECOND AGREEMENT on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time of transmission by
facsimile, addressed to the other PARTY at its facsimile number specified herein
(or hereafter modified by subsequent notice to the PARTIES hereto), with
confirmation of receipt made by both telephone and printed confirmation sheet
verifying successful transmission of the facsimile; or (iii) one (1) business
day after deposit with an express overnight courier for United States
deliveries, or two (2) business days after such deposit for deliveries outside
of the United States, with proof of delivery from the courier requested. All
notices for delivery outside the United States will be sent by facsimile or by
express courier. Notices by facsimile will be machine verified as received. All
notices not delivered personally or by facsimile will be sent with postage
and/or other charges prepaid and properly addressed to the PARTY to be notified
at the address or facsimile number as follows, or at such other address or
facsimile number as such other PARTY may designate by one of the indicated means
of notice herein to the other PARTIES hereto as follows:

if to P&G:
The Procter & Gamble Company
Two Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: Jeffrey D. Weedman
Vice President, External Business Development
 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

35



--------------------------------------------------------------------------------



 



With copies to:
Kim Zerby
Associate General Counsel
Global Health Care
Tel : 513-983-4555
Fax : 513-622-3300
Email : zerby.kw@pg.com
if to BIOLASE:
BIOLASE TECHNOLOGY, Inc.
4 Cromwell, Irvine CA 92618
Attention: Richard Harrison
Chief Financial Officer
With copies to:
Charles K. Ruck, Esq.
Latham & Watkins, LLP
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626-1925
Tel: (714) 540-1235
Fax: (714) 755-8290
Email: charles.ruck@lw.com

  15.11  
Press Releases and Public Disclosure. Any press releases, public announcements
or similar publicity with respect to this SECOND AGREEMENT or the transactions
contemplated hereby (including, without limitation, standard question and answer
responses, scripts for press briefings, and other disclosure) must be approved
by both PARTIES in advance with respect to both timing and content of the
disclosure, provided that nothing herein will prevent either PARTY or their
respective AFFILIATES, upon reasonable notice to the other PARTY, from making
public disclosures that are necessary to comply with the requirements of law or
any listing agreement with any national securities exchange.

  15.12  
Force Majeure. Should either PARTY be prevented from performing its obligations
under this SECOND AGREEMENT by an event of force majeure, such as an earthquake,
typhoon, flood, fire, act of war, act of the public enemy, act of terrorism, act
of God or any other unforeseen event the happening and consequences of which are
unpreventable and unavoidable, the prevented Party will notify the other PARTY
by the most expedient means available (fax, telex or express mail being
acceptable in any event) without any delay, and within fifteen (15) days
thereafter provide detailed information of the events and, if applicable and
available, a valid document for evidence issued by the relevant public notary
organization explaining the reason for its inability to perform or delay in the
performance of all or part of this SECOND AGREEMENT. The PARTIES will discuss in
good faith, taking into account the effects of the force majeure and other
unforeseen events on the performance of the obligations under this SECOND
AGREEMENT, whether to (a) exempt the prevented Party from performing part or all
of its obligations under this SECOND AGREEMENT or (b) delay the performance of
the affected obligations under this SECOND AGREEMENT. In the absence of any such
agreement, no PARTY will be excused from its performance hereunder once the
event of force majeure has subsided.

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

36



--------------------------------------------------------------------------------



 



  15.13  
Further Assurances. Except as otherwise specifically agreed to herein, the
PARTIES agree to execute such further documentation and perform such further
actions, including the recordation of such documentation with appropriate
authorities, as may be reasonably requested by the other PARTY hereto to
evidence, effectuate and further the purposes and intents set forth in this
SECOND AGREEMENT.

  15.14  
No Third Party Beneficiaries. Except for the rights of the INDEMNIFIED PARTIES
pursuant to Section 14, nothing in this SECOND AGREEMENT, express or implied, is
intended to confer upon any Person, other than the PARTIES hereto or their
respective successors and permitted assigns, any rights, remedies, benefits,
obligations or liabilities of any nature whatsoever under or by reason of this
SECOND AGREEMENT.

16.  
PREVIOUS AGREEMENT. The PARTIES mutually agree to TERMINATE the PREVIOUS
AGREEMENT with the execution of this SECOND AGREEMENT, noting that the
confidentiality provisions of the PREVIOUS AGREEMENT survive the termination of
the PREVIOUS AGREEMENT.

IN WITNESS WHEREOF, the PARTIES hereto caused this AGREEMENT to be duly executed
as of the date first written above.
BIOLASE TECHNOLOGY, INC.

              By:   /s/ David M. Mulder              
 
  Name:   David M. Mulder    
 
  Title:   Chief Executive Officer    
 
            THE PROCTER & GAMBLE COMPANY    
 
            By:   /s/ Jeffrey D. Weedman              
 
  Name:   Jeffrey D. Weedman    
 
  Title:   Vice President, External Business Development    

 

      ****  
Certain confidential information contained in this document, marked with four
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

37